Third District Court of Appeal
                              State of Florida

                         Opinion filed August 17, 2016.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                               No. 3D15-1931
                         Lower Tribunal No. 05-24370
                             ________________


                          Jeffrey A. Norkin, etc.,
                                   Appellant,

                                       vs.

                           Ralph Milman, et al.,
                                   Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Beatrice
Butchko, Judge.

     Jeffrey A. Norkin, in proper person.

     AM Law, and Gary M. Murphree, for appellees.

Before WELLS, LAGOA and SCALES, JJ.

     PER CURIAM.
      We affirm for the reasons articulated in the trial court’s detailed, well-

reasoned order titled, “Order Granting Defendants’ Verified Motion to Strike

Intervenors’   ‘Supplemental   and   Intervening   Complaint   as   Sham’    (as

Supplemented).”

      Affirmed.




                                       2